        Case 4:20-cv-05333-YGR Document 224 Filed 03/24/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 UNILOC 2017 LLC,                             §
                                              §
             Plaintiff,                       §
                                              §
 v.                                           § CIVIL ACTION NO. 2:18-CV-00492-JRG-RSP
                                              §
 GOOGLE LLC,                                  §
                                              §
             Defendant.                       §

                                           ORDER .

       Before the Court is the Claim Construction Memorandum and Order (hereinafter “Order”)

of Magistrate Judge Payne dated February 5, 2020. (Dkt. No. 181.) After considering the reasoning

provided in the Order, the underlying claim construction briefing, Defendant Google LLC’s

(“Google”) Objections (Dkt. No. 200), and Plaintiff Uniloc 2017 LLC’s Response to those

Objections (Dkt. No. 203), the Court agrees with the conclusions reached within the Order and

finds Google’s arguments within its Objections to be unpersuasive. Accordingly, the Court

OVERRULES Google’s Objection and ADOPTS the Order.


       So Ordered this
       Mar 23, 2020
